UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-3097



HOWARD J. MCCLURE,

                                            Plaintiff - Appellant,

          versus

CITY OF CHARLOTTE, NORTH CAROLINA,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte.     Carl Horn, III, Chief
Magistrate Judge. (CA-95-203-3-H)


Submitted:   May 16, 1996                   Decided:   May 24, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Howard J. McClure, Appellant Pro Se. Craig A. Reutlinger, VAN HOY,
REUTLINGER & TAYLOR, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Appellant appeals from a magistrate judge's order denying his

motion for appointment of counsel and assessing him costs and at-

torney's fees for a deposition he failed to attend. We dismiss the
appeal for lack of jurisdiction because the order is not appeal-

able. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1988), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v.
Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The order here

appealed is neither a final order nor an appealable interlocutory

or collateral order.

        We dismiss the appeal as interlocutory. We also deny Appel-
lant's motions for production of documents, for appointment of

counsel, to expedite the appeal,* and for fair trial and inter-
racial jury. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                           DISMISSED




    *
      The decision in this appeal having been made, this motion is
moot and is denied for that reason.

                                   2